Citation Nr: 1547287	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  13-19 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from April 1966 to January 1971.  The Veteran died in May 2011.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction of the matter has since been transferred to the Des Moines, Iowa RO.  In July 2015 a video conference hearing was held before the undersigned.  A transcript of that hearing is of record.  At the hearing the appellant requested, and was granted, a 60-day abeyance period for the submission of additional evidence; such evidence was received, and given the waiver provided by the appellant at the hearing, the Board will proceed with adjudication of this claim without referral of such evidence to the RO.


FINDINGS OF FACT

1.  The Veteran died in May 2011; the death certificate lists the immediate cause of death as acute liver failure, due to carcinoma in the liver of unknown primary origin.  Portal and mesenteric vein thrombosis and acute renal failure were cited as contributing to death but not resulting in the underlying cause. 

2.  At the time of his death, service connection was not in effect for any disability nor was there a claim for service connection pending.

3.  The Veteran did not serve in Vietnam or in a demilitarized zone (DMZ) in Korea and was not exposed to Agent Orange.

4.  Acute liver failure, carcinoma in the liver or portal and mesenteric vein thrombosis and acute renal failure were not noted in service, and are not shown to be related to the Veteran's active service.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute to the Veteran's death, and service connection for cause of death is not warranted.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103(a), 5103A(a) have been met.  However, certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  38 U.S.C.A. § 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In addition, the content of § 5103(a) notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

By correspondence dated in June 2011, the appellant was informed of the elements of a claim for service connection for the cause of the Veteran's death, and the information needed to support her claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Further, the appellant has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) provides that the Veterans Law Judge who conducts a hearing has (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the VLJ explained the elements necessary for a successful DIC claim and asked questions, including with respect to whether the Veteran's cancer of origin had ever been identified and whether the Veteran served in the DMZ.  The VLJ also indicated to the appellant that a nexus opinion was needed with regard to a relationship between the Veteran's service and his cause of death.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant or the representative.  The VLJ suggested the submission of any additional evidence necessary to substantiate the claim.  The appellant was afforded a 60-day abeyance to submit additional evidence.  Neither the representative nor the appellant has suggested any deficiency in the conduct of the hearings.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Regarding VA's duty to assist in claims development, the Federal Circuit has held that 38 U.S.C.A. § 5103A(a) applies to DIC claims.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Under such statutory authority, VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A (a)(1).  However, VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim.  

In this regard, all appropriate development to obtain the Veteran's STRs and post-STRs pertinent to the issue of service connection for the cause of the Veteran's death has been completed.  Private treatment records from University of Iowa Hospitals, and Gundersen Clinic, Ltd., Gundersen Lutheran Clinic and VA Medical Centers (VAMC) in Des Moines and Iowa City, Iowa have been associated with the record.  No additional pertinent evidence has been identified by the appellant.  

The Board considered whether a medical opinion was necessary, however in this case there is no indication that a VA opinion would aid in substantiating the claim.  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  Rather, the sole indication that the death was related to service is the Appellant's own statement.  See e.g., Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010)(since all veterans could make bare assertions that a service connected illness caused their current medical problems, requiring examinations in such cases "would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case.").  Although Waters applied McLendon and is not directly on point, the logic is similar for DIC claims.  The Board therefore finds that the bare assertion of a link is insufficient to trigger VA's obligation to afford the claimant a VA medical examination or opinion under 38 U.S.C.A. § 5103A(d) in this case, particularly given the testimony of the Appellant and her representative that they were "not sure" whether the Veteran served in or near the DMZ and the Appellant's testimony that she did not know the site of the Veteran's primary cancer that metastasized to his lungs, causing his death.  See also DeLaRosa, 515 F.3d at 1319.  

Because there is no competent indication (or assertion) in the record that the Veteran's acute liver failure, carcinoma in the liver of unknown primary origin and portal and mesenteric vein thrombosis and acute renal failure manifested in, or was otherwise directly related to, his service and no evidence to support the appellant's vague assertion that he may have been exposed to Agent Orange in Korea, VA is not obligated to obtain an opinion as to the etiology of the Veteran's death with respect to these assertions.  Furthermore, any opinion relating the cause of the Veteran's death to service would be of no probative value.  There is otherwise sufficient medical evidence to decide the claim.  As such, the duty to assist has been fulfilled. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria, Factual Background, and Analysis

The appellant asserts that the Veteran may have been exposed to Agent Orange while serving in Korea and that the cause of his death is linked to such exposure and therefore service connection for the cause of his death is warranted.  

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death", thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with Chloracne; Type 2 diabetes; Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina). 38 C.F.R. § 3.309(e).  

The Board has reviewed all of the evidence of record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

At the time of the Veteran's death, service connection was not in effect for any disability, nor was there any claim for service connection pending.  The Veteran died in May 2011.  The death certificate lists the immediate cause of death as acute liver failure, due to carcinoma in the liver of unknown primary origin.  Portal and mesenteric vein thrombosis and acute renal failure were cited as contributing to death but not resulting in the underlying cause.  His STRs are silent for any complaints, findings, treatment, or diagnosis of acute liver failure; carcinoma, including in the liver; portal and mesenteric vein thrombosis; or acute renal failure.  Thus there is no demonstration that the cause of the Veteran's death was directly related to military service.  

The record indicates the Veteran's overseas service was in Korea from December 1966 to December 1968.  The Department of Defense has determined that Agent Orange was used along the Korean DMZ from April 1, 1968, to August 31, 1971.  38 C.F.R. § 3.307(a)(6)(iv); M21-1, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10, Subsection (p).  The Veteran's SPRs do not show that he was assigned to a unit that has been recognized as having served in the DMZ during the presumptive period for Agent Orange/herbicide exposure.  Also, there is no evidence in the Veteran's service records that he served in Vietnam or was exposed to herbicides, and no record that he alleged (or the appellant alleges) such service or exposure during his lifetime.  The appellant testified that she married the Veteran in 1982, many years after service, and that they did not speak of his military service.

Medical records from Gundersen Clinic, Ltd. dated between June 1980 and March 1982 show the Veteran was diagnosed with and treated for glomerulonephritis.  VA treatment records (Iowa City VAMC) dated in March 1982 shows a history of membranous glomerulonephritis dating to December 1979.

Medical records from the University of Iowa Hospitals and Clinics (UIHC) dated between September 1983 and August 2003 indicate the Veteran underwent ongoing treatment for several medical complaints, but especially for status post renal transplantation in 1983.  Medical records from Gundersen Lutheran Clinic dated between March 2003 and April 2011 show the Veteran received treatment for a number of medical complaints, including respiratory, orthopedic, cardiovascular, pulmonary and renal disorders.  The Veteran was hospitalized at UIHC from April 2011 to May 2011, when he died.  Inpatient treatment records primarily show treatment for a liver injury, including from Tylenol toxicity.  During this hospitalization, he underwent a transjugular liver biopsy with a preliminary biopsy showing poorly differentiated carcinoma of unknown origin.  A treatment report also noted the Veteran had a skin cancer.  

As noted, the death certificate shows the Veteran died in May 2011 of acute liver failure due to liver carcinoma of unknown primary; portal and mesenteric vein thrombosis and acute renal failure were cited as contributing to death but not resulting in the underlying cause of death.  In June 2011 the appellant submitted an Application for DIC claiming service connection for the cause of the Veteran's death, which was denied in August 2011.  In her August 2012 notice of disagreement, the appellant noted, "The letter of denial stated that liver cancer is not presumptive for Agent Orange Exposure, and that my husband was not in Vietnam, so exposure was not conceded.  As I stated in the 4138 dated 10 JUN 11, I know he did not serve in Vietnam, but I also know that people have been granted service-connection for illnesses caused by exposure to Agent Oran[g]e in Korea; which is where he was.  As far as the liver cancer; as I stated on the original claim, I understand that liver cancer is usually a result of cancer spreading from elsewhere...I am asking that you look at where he served to see if exposure can be established...so that you can see if he had any of the cancers that fall under the presumptive, or, if they truly were not sure of the etiology of [the] cancer he suffered...."

In March 2013, the appellant submitted a statement requesting that her claim be examined by a decision review officer (DRO) to determine if the Veteran "can be granted a service-connected death based upon his liver cancer of unknown etiology" which she felt may have been caused by AO exposure in Korea.  

At the July 2015 video conference hearings, the appellant's representative noted that the Veteran served in Korea and that he was not sure if where he served was near the DMZ.  When asked if there was ever a medical record made that clearly states where the Veteran's cancer started that ended up moving to his liver the appellant responded "[n]o" and stated "[t]hat's what I would like to know."  She agreed that the original cause of the Veteran's cancer was never identified.  Also she indicated that no medical professional had ever told her that the Veteran's renal failure, vein thrombosis or his cancer was due to service or to any type of environmental exposure.  

Review of the medical and other evidence of record fails to show, or indicate any possible primary sites for the Veteran's liver cancer.  Because there is no indication of where the Veteran's cancer originated, a presumption cannot be assumed.  

But, even assuming en arguendo, the Veteran had the type of service that would have exposed him to Agent Orange, there still must be shown that he had a disease/cancer associated with such exposure as listed under 38 C.F.R. § 3.309(e) or that he had a disease/cancer otherwise associated with such exposure in service.  Significantly, the medical evidence is clear that the Veteran had cancer that originated at an unknown site and then metastasized to his liver.  Regardless, liver cancer is not presumptive to Agent Orange and neither is skin cancer (2011 treatment reported noted the Veteran had skin cancer).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 77 Fed. Reg. 47,924 (Aug. 10, 2012).

The Board recognizes the appellant's sincere belief that her husband's death was related in some way to his military service.  Nevertheless, in this case she has not been shown to possess the requisite medical training, expertise, or credentials to provide meaningful evidence regarding the causal relationship between his death and his military service.  Nothing in the record demonstrates that the appellant received any special training or acquired any medical expertise in evaluating and determining such causal connections.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  Notably, she did testify at the hearing that she did not know where the Veteran's cancer originated.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value. 

There is no competent and probative evidence of record that suggests that acute liver failure, or carcinoma in the liver of unknown primary origin or portal and mesenteric vein thrombosis and acute renal failure that caused or contributed to the Veteran's death is in any way related to his active duty service.  The Board is very sympathetic to the appellant's loss of her husband, the Veteran, but for the foregoing reasons, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


